DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	An RCE filed 02/01/21 is acknowledged.

Claim Objections
3.	Claim 3, line 2 and claim 7, line 3, “a force” should be --the force--;

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
5.	Claims 1-3, 6, 9, 13-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou (8,842,428).
Regarding claim 1, Zhou discloses an apparatus comprising: 
a housing (110, figure 2) comprising an opening (117, figure 2); 
an electrical circuit disposed within the housing;
a connector (20, figure 2) configured to interface with an external electronic device (200, figure 6) and disposed at least partially within the housing, the 
an adjuster (206, figure 2) at least partially disposed within the housing and at least partially around the connector and configured to physically contact the features (figure 5) to adjust a position of the connector, by translating the connector relative to the housing, to any desired position of a plurality of positions relative to the housing, wherein the connector in each of the plurality of positions extends outside the housing by a respective distance different for different positions, to be pluggable in each position into the external electronic device to electrically connect the external electronic, device to the electrical circuit, and wherein the adjuster is used to hold the connector in each of the plurality of positions until a force greater than a threshold force is applied.
Regarding claim 2, figure 2 shows a holding mechanism (30 and 103) disposed within the housing, coupled to the connector and the adjuster, and configured to, when in a holding position, hold the adjuster to hold the connector in any desired position of the plurality of positions, and wherein the holding mechanism comprises a lock.
Regarding claim 3, the holding mechanism is configured to apply the force to, at least, the adjuster to hold the connector in any desired position of the plurality of positions.
Regarding claim 6, figure 2 shows the holding mechanism comprises a spring (305), and wherein the spring is a coil spring.

Regarding claim 13, the adjuster is configured to adjust the position of the connector to any desired position of an infinitely variable number of positions within an adjustment range.
Regarding claim 14, the adjuster is a rotatable interface.
Regarding claim 16, the connector is configured to transfer data to the external electronic device when interlacing with the external electronic device.
6.	Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carnevali (8,821,173).
Regarding claim 1, Carnevali discloses an apparatus comprising: 
a housing (70, figure 16) comprising an opening (between 47, figure 16); 
an electrical circuit (33, figure 16) disposed within the housing;
a connector (29 and 41, figure 16) configured to interface with an external electronic device (1, figure 23) and disposed at least partially within the housing, the connector having a surface that at least partially comprises features (81, figure 16), wherein at least a portion of the connector is disposed within the opening; and
an adjuster (85, figure 16) at least partially disposed within the housing and at least partially around the connector and configured to physically contact the features to 
Regarding claim 8, the features are threads (column 9, line 16).
7. 	Claims 1, 10-12, 15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsuda et al. (7,628,628).
Regarding claim 1, Matsuda et al., figures 5-7 show an apparatus comprising:
a housing (22) comprising an opening (16);
an electrical circuit (17, figure 7) disposed within the housing; 
a connector (11 and 21) configured to interface with an external electronic device (10, figure 5) and disposed at least partially within the housing the connector having a surface (21 at a right side) that at least partially comprises features (a protrusion that located on a horizontal part of 21, figure 7), wherein at least a portion of the connector is disposed within the opening; and

Regarding claim 15, figure 6 shows a cable (18), wherein the connector is coupled to the electrical circuit via the cable.
Regarding claim 10, an apparatus comprising:
a housing (22, figure 1) comprising an opening (15, figure 1);
an electrical circuit (31, figure 1) disposed within the housing;
a connector (11, figure 1) configured to interface with an external electronic device (27) and disposed at least partially within the housing, wherein at least a portion of the connector is disposed within the opening;
an adjuster (16 and 42) at least partially disposed within the housing and configured to adjust a position of the connector between a plurality of positions relative to the housing (column 8, lines 18-20);

a gasket (28, figure 1), disposed between, at least, the adjuster and the holding mechanism, and wherein the connector in each of the plurality of positions at least partially extends outside the housing (column 8, lines 13-20).
Regarding claim 11, Matsuda et al., figures 5-7 show an apparatus comprising an imaging module (camera, column 1, lines 14-16) comprising:
a housing (22) comprising an opening (16):
an electrical circuit (17, figure 7) disposed within the housings;
a connector (11) configured to interface with an external electronic device (10, figure 5) and disposed at least partially within the housing, wherein at least a portion of the connector is disposed within the opening, and an adjuster (19) at least partially disposed within the housing and configured to adjust a position of the connector between a plurality of positions relative to the housing (move between a space 16);
wherein the connector in each of the plurality of positions extends outside the housing by a respective distance different for different positions, to be pluggable in each 
a holding mechanism (20, figure 6) coupled to the connector and the adjuster, and configured to, when in a holding position, hold the connector in each of the plurality of positions, the holding mechanism being configured to apply a force such that the connector is held in each said position until a force greater than a threshold force is applied.
Regarding claim 12, the imaging module is an infrared imaging module (digital camera).
Regarding claims 17-20, the features in the method claims are identical to those in the apparatus claims; therefore, a method of assembling the apparatus alone is not a patentable feature.
Allowable Subject Matter
8.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant's arguments filed 01/13/21 have been fully considered but they are not persuasive. 

The Examiner disagrees.
In Zhou’s abstract, lines 3-5: “the extending mechanism moves from a first position exposed out of the housing to a second position received in the housing.”  The transition of the moving between the first and the second positions that appears to have many different positions.
In Matsuda et al.’s abstract, lines 5-6, “the connector on the moveable side is moveable freely within the range of the spacing”.  When the connector is moving within that range and that appears to have many different positions.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH TAM T LE whose telephone number is (571)272-2094.  The examiner can normally be reached on 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdul Riyami can be reached on 571-270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/THANH TAM T LE/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        04/01/21.